Citation Nr: 1627067	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-26 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an increased rating for lumbar strain with degenerative disc disease, presently rated as 10 percent disabling.

2. Entitlement to an increased rating for a left inguinal hernia, presently rated as noncompensible.

3. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and D.C.



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to December 1973, and from December 1983 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In March 2016, the Veteran and D.C. testified before the undersigned.  

A total disability rating based on individual unemployability (TDIU) may be considered part of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (in which the United States Court of Appeals for Veterans Claims (Court) explained that "[w]hen entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability").  In this instance, the Veteran testified at his Board hearing that his low back disability resulted in missed work, and that he is now retired.  While a TDIU claim has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), it is part and parcel of the increased rating claims.  Accordingly, that issue is also before the Board at this time.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

When the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  While the mere passage of time may not warrant a new VA examination since an otherwise adequate VA examination was conducted, when a claimant asserts that the severity of a disability has increased since the most recent examination, and additional examination is appropriate.  VAOPGCPREC 11-95 (Apr. 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Further, once VA undertakes to provide an examination or obtain a medical opinion, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examination and provides a sufficiently detailed description of the disability so that the Board's evaluation of the claim is a fully informed one.  Id.; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  If a diagnosis is not supported by the findings on the examination report, or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2 (2015).

In the instant matter, the Veteran was afforded a VA examination in connection with his claim for an increased disability rating for lumbar strain with degenerative disc disease in January 2013.  In March 2016, the Veteran testified that since that examination was conducted, his lower back condition has worsened in severity.  Given the report of worsening, VA must provide another examination of the Veteran's lower back so that a decision by the Board concerning his disability rating will be a fully informed one.

Concerning his left inguinal hernia, the Veteran initially sought an increased rating for both a right and left inguinal hernia.  In March 2016, the Veteran was afforded a VA examination which found bilateral inguinal hernias palpable on augmenting maneuvers without history of symptoms, treatment, or functional/occupational impairment.  However, in his notice of disagreement, his VA Form 9 (Appeal to the Board of Veterans' Appeals) and his March 2016 Board hearing, the Veteran testified that the examiner only examined his right side, and did not physically examine the left.  He also has testified that he has additional symptomatology such as popping and uncomfortable feelings.  He also asserts that the left hernia is visible.  None of these symptoms were reported on the examination.  Accordingly, on remand, the Veteran should be provided a new VA examination which explicitly addresses the present status of his left inguinal hernia.  

Finally, as discussed above, the claim for TDIU is included in the claim for an increased rating for the Veteran's various service-connected disabilities.  See Rice, supra.  The Veteran must be provided appropriate VCAA notice for a TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with VCAA notice for a claim of entitlement to a TDIU. 

2. Schedule the Veteran for a VA examination in connection with his increased rating claim for a low back disability.  A complete copy of the file, including a copy of this remand, should be provided to the examiner selected to conduct the examination.  

The examiner should determine the current severity of the Veteran's low back disability.  All findings should be described in detail and all necessary diagnostic testing performed.  

3. Schedule the Veteran for a VA examination of his service-connected left inguinal hernia.  A complete 
copy of the file, including a copy of this remand, should be provided to the examiner selected to conduct the examination.  

The examiner should note any and all symptoms associated with the left inguinal hernia, including any functional impairment caused by the Veteran's disability, including a full description of his disability upon his ordinary daily activities, if any.  All findings should be described in detail and all necessary diagnostic testing performed.  

4. Thereafter, readjudicate all issues on appeal in light of all evidence of record.  If any benefit sought is not granted in full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for additional appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




